United States Bankruptcy Court
Eastern District of Wisconsin

Inre Greenpoint Tactical Income Fund LLC Case No.
Debtor(s) Chapter 11

STATEMENT REGARDING AUTHORITY TO SIGN AND FILE PETITION

I, Christopher J. Nohl, declare under penalty of perjury that I am the Authorized Signatory of Chrysalis
Financial LLC, a Managing Member of Greenpoint Tactical Income Fund LLC, and that the following is a
true and correct copy of the resolutions adopted by Greenpoint Tactical Income Fund LLC ("Company") on the
3rd day of October, 2019.

“Whereas, it is in the best interest of this Company to file a voluntary petition in the United States
Bankruptcy Court pursuant to Chapter 11 of Title 11 of the United States Code;

Be It Therefore Resolved, that Christopher J. Nohl, as the Authorized Signatory of Chrysalis Financial
LLC, a Managing Member of Greenpoint Tactical Income Fund LLC, or Michael Hull, as the Authorized
Signatory of Greenpoint Asset Management IIT LLC, a Managing Member of Greenpoint Tactical Income
Fund LLC, is authorized and directed to execute and deliver all documents necessary to perfect the filing of a
chapter 11 voluntary bankruptcy case on behalf of the Company; and

Be It Further Resolved, that Christopher J. Nohl, as the Authorized Signatory of Chrysalis Financial
LLC, a Managing Member of Greenpoint Tactical Income Fund LLC, or Michael Hull, as the Authorized
Signatory of Greenpoint Asset Management IT LLC, a Managing Member of Greenpoint Tactical Income
Fund LLC, is authorized and directed to appear in all bankruptcy proceedings on behalf of the Company, and
to otherwise do and perform all acts and deeds and to execute and deliver all necessary documents on behalf of
the Company in connection with such bankruptcy case, and

Be It Further Resolved, that Christopher J. Nohl, as the Authorized Signatory of Chrysalis Financial
LLC, a Managing Member of Greenpoint Tactical Income Fund LLC, or Michael Hull, as the Authorized
Signatory of Greenpoint Asset Management II LLC, a Managing Member of Greenpoint Tactical Income
Fund LLC, is authorized and directed to employ Michael P. Richman, attorney and the law firm of
Steinhilber Swanson LLP to represent the company in such bankruptcy case.”

GREENPOINT TACTICAL INCOME FUND LLC
By: Chrysalis Financial LLC, a Managing Member

Date 4 october, 2019 Signed —
By: Christophe . Nohl,, Authorized Signatory

Software Copyright (c) 1986-2019 Best Case, LLC - www bestcase com Best Case Bankruptcy

Case 19-29613-gmh Doc3 Filed 10/04/19 Pagelof2
Resolution of Members
of
Greenpoint Tactical Income Fund LLC

Whereas, it is in the best interest of this Company to file a voluntary petition in the United States
Bankruptcy Court pursuant to Chapter 11 of Title 11 of the United States Code;

Be It Therefore Resolved, that Christopher J. Nohl, as the Authorized Signatory of Chrysalis Financial
LLC, a Managing Member of Greenpoint Tactical Income Fund LLC, or Michael Hull, as the Authorized
Signatory of Greenpoint Asset Management II LLC, a Managing Member of Greenpoint Tactical Income
Fund LLC, is authorized and directed to execute and deliver all documents necessary to perfect the filing of a
chapter 11 voluntary bankruptcy case on behalf of the Company; and

Be It Further Resolved, that Christopher J. Nohl, as the Authorized Signatory of Chrysalis Financial
LLC, a Managing Member of Greenpoint Tactical Income Fund LLC, or Michael Hull, as the Authorized
Signatory of Greenpoint Asset Management II LLC, a Managing Member of Greenpoint Tactical Income
Fund LLC, is authorized and directed to appear in all bankruptcy proceedings on behalf of the Company, and
to otherwise do and perform alli acts and deeds and to execute and deliver all necessary documents on behalf of
the Company in connection with such bankruptcy case, and

Be It Further Resolved, that Christopher J. Nohl, as the Authorized Signatory of Chrysalis Financial
LLC, a Managing Member of Greenpoint Tactical Income Fund LLC, or Michael Hull, as the Authorized
Signatory of Greenpoint Asset Management IT LLC, a Managing Member of Greenpoint Tactical Income
Fund LLC, is authorized and directed to employ Michael P. Richman, attorney and the law firm of
Steinhilber Swanson LLP to represent the company in such bankruptcy case.

GREENPOINT TACTICAL INCOME FUND LLC
By: Chrysalis Financial LLC, a Managing Member

Date 4 October, 2019 Signed
By: Chris r J Nohl, Authorized Signatory

GREENPOINT TACTICAL INCOME FUND LLC
By: Greenpoint Asset Management II LLC,
a Managing Member

Date 4 October, 2019 Signed ike.
y: Michael G. Hull, Authorized Signatory

Software Copyright (c) 1996-2019 Best Case LLC - www besicase com Best Case Bankruptcy

Case 19-29613-gmh Doc3 Filed 10/04/19 Page2of2
